Citation Nr: 1451933	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a skin condition, including as due to exposure to herbicides, and, if so, whether service connection is warranted for this claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister, [redacted]


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is in the claims file, so of record.

Because there is the required new and material evidence, the Board is reopening this claim of entitlement to service connection for a skin condition, including as due to exposure to herbicides (specifically, the dioxin in Agent Orange).  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development. 


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision earlier considered and denied the Veteran's claim of entitlement to service connection for a skin condition because the evidence then of record did not establish that he had this claimed condition during his service.

2.  Additional evidence since received, however, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The January 2004 rating decision earlier considering and denying this claim of entitlement to service connection for a skin condition is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen this claim.  U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.200, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Here, the Board is reopening, but then remanding rather than immediately readjudicating, this claim for service connection for a skin condition.  So there is no need to discuss whether the Veteran received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including in terms of apprising him of the specific reasons this claim was previously denied since the claim is being reopened, regardless.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  Moreover, since, after reopening, the Board is remanding this claim, consideration of whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA is better determined once the additional development of this claim is completed on remand.


II. The Petition to Reopen this Previously Denied, Unappealed, Claim

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The Veteran originally filed his claim of entitlement to service connection for a skin condition in January 2001.  In a January 2004 rating decision, the claim was considered and denied because his service treatment records (STRs) did not show indication of any complaints, treatment, or diagnosis of any skin condition during his service and there was no positive association between his diagnosis of dermatitis and his service, especially exposure to herbicides.  He did not appeal that decision.  But subsequently, in May 2007, he filed a petition to reopen this claim for a skin condition.  In the January 2010 rating decision now on appeal, however, this claim again was denied because the evidence still failed to establish that his skin condition was related or attributable to anything that had occurred during his active military service, including his alleged exposure to Agent Orange or other herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

Although in the decision prompting this appeal the RO again determined that he had not submitted new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to readjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And if the Board also concludes there is not this required new and material evidence, further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).  But if, instead, the Board concludes there is this required new and material evidence, the claim must be reopened and readjudicated on its underlying merits - meaning on a de novo basis (anew).  38 U.S.C.A. § 5108/


The pertinent evidence of record at the time of the earlier January 2004 rating decision included the following:  the Veteran's STRs, which as mentioned were unremarkable for any complaints, treatments or diagnosis of a skin condition; post-service VA medical treatment records dating from May 2000 to April 2001 showing he had been diagnosed with dermatitis; and a private medical letter received in January 2002 from Dr. A.S. stating that he had treated the Veteran for a skin rash in May 1968 (so the year after his service, which had ended in June 1967).  Also in the file were personal statements from the Veteran explaining that he did not seek treatment for his condition during his service because it was intermittent, but that, shortly after his service, indeed, within a year of his separation, as the rash became worse he then sought treatment for it.

The additional evidence that has been received since the January 2004 rating decision includes VA medical treatment records dating from February 2003 to September 2011 showing that he receives continuous treatment for his dermatitis.  Additionally, during the February 2014 Travel Board hearing, the Veteran's sister testified under oath that the Veteran had skin problems rather immediately after returning from his tour in Vietnam.  This evidence, especially in combination, is new since not of record at the time of the prior denial, and it is material as well as it relates to the previously-unestablished fact of whether this skin condition is attributable to the Veteran's military service or dates back to his service.  Therefore, his claim for this disability must be reopened.  Further development is warranted, however, before readjudicating this claim on its underlying merits, so this reopened claim is being remanded rather than immediately decided.


ORDER

The petition to reopen this claim of entitlement to service connection for a skin condition, including as due to exposure to herbicides, is granted, subject to the further development of this claim on remand.



REMAND

Unfortunately, the Veteran's reopened claim for a skin condition must be remanded for further development rather than decided immediately.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002). 

Entitlement to service connection on a direct-incurrence basis is established with evidence showing:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012). 

As already alluded to, the Veteran contends that he had rashes intermittently while in service, hence, the reason he did not request treatment for them, but that they continued to get worse so he obtained medical treatment for them relatively soon after the conclusion of his service (the following year or thereabouts).  His post-service VA medical treatment records show that he has been diagnosed with dermatitis.  See VA medical treatment record dated in October 2000.  Dermatitis is not a skin condition presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The unavailability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a Veteran from establishing entitlement to service connection, instead, with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).

As support for his claim and this required causation, the Veteran submitted a private medical letter in January 2002 from Dr. A.S., who since has passed away, stating that he had treated the Veteran for a skin condition in May 1968, so within a year after separating from service.  And, as already indicated, the Veteran's sister also testified in February 2014 that he had a skin condition after returning from serving in Vietnam.  Thus, he has established the existence of a current skin disability in the way of dermatitis and raised the possibility that it may be a result of his military service.  Consequently, a VA medical nexus opinion is needed to assist in determining whether this is indeed the case.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Additionally, during the February 2014 hearing, the Veteran indicated that he had undergone a VA Agent Orange protocol examination either in 2011 or 2012 and was told that he "may have" a skin disorder owing to exposure to Agent Orange during his service.  That examination report, however, has not been associated with the claims file so it may be considered, and therefore, if available, must be obtained prior to a decision on this claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Try and obtain and associate with the claims file the VA Agent Orange protocol examination the Veteran says he had in 2011 or 2012.

2.  Upon receipt of this additional record, or confirmation it is unobtainable or does not exist, schedule the Veteran for a VA dermatological examination for a medical nexus opinion regarding the etiology of his diagnosed dermatitis.  This medical evaluation preferably should be performed during a time when this condition is in an active state, that is, during a flare-up.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the dermatitis is related or attributable to the Veteran's military service or dates back to his service that was from July 1965 to June 1967.

This term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of symptomatology regarding his skin condition, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or within the year after separation from service as evidenced by the January 2002 letter from Dr. A.S. in determining whether any current dermatitis may have originated during the Veteran's service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this decision and remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a skin condition, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

3.  Then readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


